Citation Nr: 1608636	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a right ankle disability, claimed as secondary to the service-connected right foot disability.

(The issue of entitlement to a compensable evaluation for residuals, pain in left thumb and index finger is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had service from June 1985 to July 1985; the official records as to the type of service are incomplete.  The Veteran also had active service from August or September 1992 to April 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2008, the RO denied a claim for service connection for a right ankle disability, claimed as secondary to the service-connected right foot disability.  In May 2008, the RO, in pertinent part, denied a claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability.  

In November 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge as to the claim for service connection for a right ankle disability.  In October 2011, this judge remanded entitlement to service connection for a right ankle disability for further development.  The Board notes that the Veterans Law Judge who conducted the November 2009 hearing has since retired and is no longer employed by the Board.  In October 2011, another Veterans Law Judge remanded the claim for service connection for a right knee disability for a Travel Board hearing.  In September 2015, the Veteran testified at a Video Conference hearing before the undersigned as to the claims for service connection for a right ankle disability and a right knee disability.  A transcript of the proceedings has been associated with the electronic claims file.  The Board notes that in October 2015, the VA sent the Veteran a letter indicating that he was entitled to another Board hearing, as the judge who previously conducted his hearing had retired.  However, as the Veteran had already been afforded another hearing in September 2015, this letter was sent in error.  In January 2016, the Board sent the Veteran a letter notifying him that the October 2015 letter had been sent in error.

The Board notes that the Veteran submitted two private medical opinions regarding the right knee and the right ankle following the most recent supplemental statements of the case (SSOC) in August 2014 and October 2014.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  However, as the Board is granting these claims, the Veteran is not prejudiced by the Board's consideration of this evidence.  See 38 C.F.R. § 20.1102.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from August 1998 to December 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence that the Veteran's right knee disability, diagnosed as patellofemoral syndrome, was caused by his service-connected subluxation or instability due to post-operative left knee injury residuals.

2.  There is at least an approximate balance of positive and negative evidence that the Veteran's right ankle disability, diagnosed as residuals of a right ankle injury with derangement, was caused by his service-connected residuals, sprain right foot, with history of stress fracture.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a right knee disability, namely patellofemoral syndrome, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for a right ankle disability, namely residuals of a right ankle injury with derangement, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, because the Board is granting the benefits sought on appeal, the VA's duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted if a disability is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Right Knee Disability

Here, the Veteran essentially contends that his service-connected subluxation or instability due to post-operative left knee injury residuals, has caused and/or aggravated his right knee disability, diagnosed as patellofemoral syndrome.  Specifically, the Veteran has contended that the strain from continuously limping due to all of his surgeries on his service-connected left knee has created problems with his right knee.  However, there are conflicting medical opinions as to whether the Veteran's right knee disability was aggravated by, and/or was the result of, his service-connected left knee disability.  

The RO granted the Veteran's service connection claim for residuals, left knee injury, postoperative, effective April 21, 1998.  The Veteran has had approximately nine surgeries on his left knee since this date.

In a VA treatment record dated in September 2004, the Veteran reported that he was walking down the stairs when his left knee gave out, and he fell down the steps onto his right knee.  He indicated that his right leg was partially pinned under his body's weight and he heard a pop in the right knee.  The Veteran noted that pain was immediately present.  He indicated that the pain had improved, but his right knee continued to be "achy."  The assessment was a contusion to the right knee.  X-ray imaging of the right knee was normal.

In a submission to the Office of Workers Compensation Programs dated in June 2007, the Veteran's treating physician, Dr. B. B. indicated that he had been treating the Veteran for his knee injuries.  Dr. B. B. indicated his belief that the right knee disability was a natural probable consequence of favoring the left knee.  In a private treatment record dated in June 2009, Dr. B. B. diagnosed a right knee chondral flap of the patella.  In a submission dated in December 2009, Dr. B. B. indicated that he was writing a letter to "re-establish the damage created to the right knee from the previous injuries and surgeries on the left."  He indicated that there was "definitely a connection between the right and left knees."

On VA examination in July 2014, the examiner diagnosed patellofemoral syndrome of the right knee.  The examiner found that the right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had a long history of left patella dislocation/subluxation starting prior to active duty in 1983.  The examiner indicated that the right knee pain resulted after an injury from a dog attack to the left knee.  The examiner found that the Veteran's right knee findings of patellofemoral syndrome were congenital.  He found no risk factor from the Veteran's gait caused by his left knee to provide a nexus or any other factor.  The examiner acknowledged that it was likely that the Veteran's right knee had pain secondary to using it more with the acute injury to the left knee following a dog attack in 2006/2007.  However, the examiner found that with patellofemoral syndrome, this would only occur temporarily.  The examiner explained that even with more use of the right knee after the injury to the left knee in 2006, there is no evidence this has caused continued impairment, permanent aggravation, or chronic disability.  The examiner found that the Veteran's current right knee symptoms were likely stemming from his patellofemoral syndrome independent of any other problems.  The examiner noted further that the right knee problems had not been persistent, which added to the weight that the right knee condition had no current nexus with the left knee.

In the September 2015 Video Conference hearing, the Veteran again testified that he did not injure his right knee in service.  Instead, he reiterated that his right knee disability was related to overcompensating for his service-connected left knee disability, for which he had already had eight to nine surgeries.  The Veteran testified that his treating physician, Dr. B. B., told him that this overuse resulted in his currently diagnosed torn meniscus of the right knee.

Following his Video Conference hearing, the Veteran submitted a medical opinion from his treating physician.  In a submission dated in September 2015, Dr. B. B. noted that the Veteran was a patient of his who has had chronic left and right knee problems.  Dr. B. B. noted that it was his contention almost eight years ago that the Veteran was experiencing right knee problems due to the chronic left knee issues.  Dr. B. B. explained that the knee pain was a protective phenomenon that over time developed a meniscus tear.  Dr. B. B. noted that the Veteran had not had any significant trauma to the right knee.  Dr B. B. opined that the right knee meniscus tear had developed from and was caused by the long-term left knee disability.

The Board acknowledges that the July 2014 VA opinion weighs against the claim.  As the July 2014 VA examiner provided some rationale for his opinion, the Board affords this opinion some probative weight.  However, the Veteran's treating physician also drew from the evidence of record and provided a medical explanation to support his conclusion that the Veteran's right knee disability was caused by the overuse due to the service-connected left knee disability.  This physician considered both the Veteran's assertions and documented history.  The Board therefore affords the letter from the Veteran's treating physician probative value.

The Board finds that the conflicting opinions of the July 2014 VA examiner and the March 2009 treating physician are in relative equipoise.  Given the contradictory opinions regarding the etiology of the Veteran's right knee disability, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's right knee disability was incurred secondary to his service-connected left knee disability.

In light of the fact that the Veteran has had multiple left knee surgeries and is currently diagnosed with patellofemoral syndrome of the right knee; and in light of the persuasive medical opinion that the Veteran's right knee disability was caused by overuse due to his service-connected chronic left knee disability, the Board finds that the evidence is, at the very least, in relative equipoise as to whether this disability was incurred secondary to his service-connected left knee disability.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and secondary service connection for the Veteran's patellofemoral syndrome of the right knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Right Ankle Disability

Here, the Veteran essentially contends that his service-connected residuals, sprain right foot, with history of stress fracture, has caused and/or aggravated his right ankle disability, diagnosed as residuals of a right ankle injury with derangement.  Specifically, the Veteran contends that he injured his right ankle post-service while jogging; he indicated that the pain from his service-connected right foot disability caused him to lose his balance and roll his ankle.  The Veteran contends that this injury led to reconstructive surgery in his right ankle, and he has experienced continued pain ever since.  However, there are conflicting medical opinions as to whether the Veteran's right ankle disability was aggravated by, and/or was the result of, his service-connected right foot disability.  

The RO granted the Veteran's service connection claim for residuals, sprain right foot, with history of stress fracture, effective April 21, 1998.  

The Veteran's VA treatment records revealed that the Veteran sprained his right ankle several months after service.  In a VA treatment record dated in October 1998, the Veteran reported that he turned his right ankle while running three weeks prior.  He noted that he thought it was a sprain and would get better; however, he turned it again the night before and could hardly bear weight.  The impression was right ankle sprain.  In November 1998, the Veteran complained of right ankle pain.  He reported a history of heel spur, and noted that he experienced an ankle injury while running approximately three to four months ago.  The impression was history of ankle sprain.  In January 1999, the Veteran complained of right ankle pain after spraining it in September.  Ankle films taken in October were unremarkable.  The assessment was status post right ankle sprain.  In June 1999, the impression was chronic right ankle instability.  That same month, the Veteran had Brostrum repair of his right ankle instability.

On VA examination in June 2007, x-ray imaging revealed normal bilateral ankles.  The examiner diagnosed status post-operative right ankle reconstruction unrelated to military injury of stress fracture right foot.  The examiner found no evidence of nexus between the military injury which improved prior to the post-military ankle injury.

Magnetic resonance imaging (MRI) of the right ankle dated in March 2009 revealed status post prior ankle surgery with fusion of the tibia and talus and the fibula and talus, with some spurring and moderate degenerative changes.

In the November 2009 Travel Board hearing, the Veteran testified that a few months after service, he was instructed to jog to build his left knee up.  He indicated that when he was jogging, he came down on the right foot and experienced pain due to the service-connected stress fractures.  The Veteran testified that this pain caused him to roll his ankle.  He indicated that the pain never improved, and he had to have reconstructive surgery on his right ankle.  The Veteran testified that his claim was based solely on a theory of secondary service connection.

On VA examination in July 2014, the examiner diagnosed a right ankle injury, derangement, secondary to the injury in September 1998.  The examiner found that the right ankle disability was less likely than not incurred in, caused by, or aggravated by the claimed in-service injury, event, or illness.  The examiner explained that eversion injuries of ankles have a risk factor to occur secondary to the Veteran's congenital high arches.  The examiner noted further that ankle sprains occur frequently across the human population.  The examiner indicated that the claim of pain to the right foot causing him to injure his right ankle was "conjecture" on the Veteran's part.  The examiner explained that if pain was occurring to the right forefoot medially, and the Veteran was avoiding pressure to it while running, it would have likely resulted in a decreased chance of an eversion injury, as the lateral ankle would basically be protecting itself.  The examiner indicated that injury to the right ankle was likely due to the mode of injury itself with the risk factor of the congenital pes cavus.  The examiner noted that although the Veteran pointed to his possible right foot stress fracture, there was only an indication of pain in service with no stress fracture found.  Therefore, the examiner found that there was no indication that the Veteran's right ankle condition would be secondary to his right forefoot symptoms.  

In the September 2015 Video Conference hearing, the Veteran again testified that he did not injure his right ankle in service.  Instead, he reiterated that his right ankle disability was due to the injury while running caused by his service-connected right foot stress fracture.  The Veteran testified that his physician at that time told him that the right ankle injury was related to his right foot disability.

Following his Video Conference hearing, the Veteran submitted a medical opinion from his treating physician.  In a submission dated in September 2015, Dr. D. R. indicated that the Veteran developed right ankle pain after his stress fracture of the right foot.  Dr. D. R. noted that the Veteran was encouraged to jog to strengthen his knee.  Dr. D. R. indicated that while jogging, the Veteran rolled his ankle secondary to the stress fractures of the right foot.  Dr. D. R. indicated that the Veteran underwent surgery at the VA hospital and continues to have intermittent pain in the right ankle over the scar areas when it comes in contact with shoes for an extended period. 

The Board acknowledges that the June 2007 and July 2014 VA opinions weigh against the claim.  However, the Board has not afforded the June 2007 opinion any probative value, as the examiner did not provide any rationale for the opinion.  As the July 2014 VA examiner provided some rationale for his opinion, the Board affords this opinion some probative weight.  However, the Veteran's treating physician also drew from the evidence of record and provided a medical explanation to support his conclusion that the Veteran's right ankle disability was caused by the jogging injury due to the service-connected right foot disability.  Although this physician did not offer a very detailed rationale for his opinion, he considered both the Veteran's assertions and documented history.  The Board therefore affords the letter from the Veteran's treating physician probative value.

The Board finds that the conflicting opinions of the July 2014 VA examiner and the September 2015 treating physician are in relative equipoise.  Notably, the examiners do not dispute that the Veteran injured his right ankle following the running injury in September 1998.  Instead, the examiners provided differing explanations for what caused the injury.  In this regard, the July 2014 VA examiner found that the non service-connected pes planus disability caused the injury.  However, the September 2015 private physician found that the service-connected right foot disability and stress fractures caused the injury.  Given the contradictory opinions regarding the etiology of the Veteran's right ankle disability, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's right ankle disability was incurred secondary to his service-connected right foot disability.

Accordingly, despite the July 2014 VA examiner's negative opinion, there is an approximate balance of positive and negative evidence regarding whether the Veteran's right ankle disability, diagnosed as residuals of a right ankle injury with derangement, was caused by his service-connected right foot disability.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and secondary service connection for the Veteran's residuals of a right ankle injury with derangement is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disability, namely patellofemoral syndrome, is granted.

Entitlement to service connection for a right ankle disability, namely residuals of a  right ankle injury with derangement, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


